Title: Thomas Jefferson to David Bailie Warden, 10 January 1811
From: Jefferson, Thomas
To: Warden, David Bailie


          
            Sir
            Monticello Jan. 10. 11.
          
          Your several favors of Dec. 11. 19. & Jan. 2. have been duly recieved with the packets accompanying them, for which be pleased to accept my thanks, with those of the other members of my family to whom a part of them were addressed.  I learn with much pleasure that your prospects of returning to France in the character you wish, afford grounds of hope. I sincerely wish they may be relalised; and in whatever way you return, I will pray you to give me early notice, as I should be very anxious to take so sure an opportunity of writing to my friends there. I am confident the President has a just sense of your merit, and a sufficient disposition to avail the public of your services whether where they would be useful. the Senate, less acquainted with you, may be on that account the more difficult. wishing you all the success you can desire I salute you with assurances of esteem & respect.
          
            Th:
            Jefferson
        